Citation Nr: 0719738	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran does not have incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Code 6513 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for an increased rating.  Subsequently in March 2007, the AOJ 
sent a letter to the veteran providing notice of the 
disability rating and effective date regulations in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was not timely, because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, and 
providing a VA examination.  Consequently, there is no 
prejudice from the Board deciding the case at this time.  

The veteran's chronic maxillary sinusitis is rated at 10 
percent disabling, which contemplates one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating contemplates 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than 6 non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97.  An 
"incapacitating episode" is defined as "one that requires 
bed rest and treatment by a physician."  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  

The VA treatment records report that the veteran has been 
prescribed medications to include Lisinopril, Losartan, 
Loratadine, Fexofenadine, and Flunisolide nasal spray for his 
sinusitis.  

A June 2003 VA treatment record reports the veteran's history 
of recurrent or persistent nasal stuffiness and facial 
pressure despite topical steroids and antihistamines.  The 
record notes that the veteran had congested turbinates in the 
nose.  

January and March 2005 VA treatment records report the 
examiner's findings of no productive sputum, and the March 
2005 VA treatment record indicates that the veteran's nasal 
septum was normal with no discharge observed.  A May 2005 VA 
treatment record reports the veteran's history of continuous 
post-nasal drip and clear nasal secretions.  There record 
reports a negative history of purulent discharge or 
epistaxis.  A nasal examination revealed a mildly deviated 
septum with no perforations, polyps, mucosal lesions or 
secretions, discharge, or masses.  A nasal endoscopy revealed 
the inferior, mid, and superior turbinates were normal in 
size and shape.  A direct nasopharyngoscopy revealed a patent 
eustachian tube, no discharge, and no neoplasia on the 
nasopharyngeal walls.  The veteran was assessed with chronic 
vasomotor rhinitis.  June and September 2005 VA treatment 
records report that no nasal discharges were observed.  

An October 2005 VA examination record reports the veteran's 
history of headaches, sneezing, postnasal drip, purulent 
discharge "at times," interference breathing through his 
nose "at times," and allergy attacks "off and on."  The 
veteran reported that he used antihistamines and topical 
sprays.  A physical examination revealed pale mucosa, no 
polyps, no bacterial rhinitis, and a septal deviation.  There 
was no tenderness, purulent discharge or crusting at the time 
of examination.  An x-ray record indicated that the veteran 
had clear paranasal cavities with mild nasal septal 
deviation.  The veteran was assessed with nasal septal 
deviation and allergic rhinitis.  

A December 2005 VA treatment record reports the veteran's 
complaint of nasal drip, runny nose, cough with productive 
secretions, and throat discomfort.  The record indicates that 
the nasal mucosa was not engorged or bluish, but was "merely 
irritated" with some exfoliation.  The veteran was assessed 
with preexisting history of allergic rhinitis, with 
exacerbations after meals, questionably due to gluten.  The 
veteran was also noted to have additional congestion and 
cough a few weeks after commencing renoprotective dose of 
Fosinopril, and the veteran reported that a similar reaction 
occurred 3 years prior with Lisinopril.  The veteran was 
subsequently taken off Fosinopril, and the record notes that 
Fosinopril and Lisinopril were marked as allergies.  

A January 2006 VA treatment record reports the veteran's 
history of his sinusitis symptoms staying the same, despite a 
change in medication.  A subsequent January 2006 VA treatment 
record reports a negative history of discharge, sinus 
disease, or nose bleeds.  A physical examination showed no 
nasal discharge.  An April 2006 VA treatment record reports 
the veteran had no complaints pertaining to his chronic 
sinusitis and rhinitis.  

The foregoing evidence does not indicate that a rating in 
excess of 10 percent is warranted.  The treatment records do 
not report any history of incapacitating episodes or 
treatment by antibiotics.  Additionally, although the records 
report treatment for chronic sinusitis, there is no evidence 
that the veteran has more than 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The treatment records do not 
report more than one finding of nasal discharge, and there is 
no record reporting current pain or headaches from an episode 
of sinusitis.  Consequently, a rating in excess of 10 percent 
is not warranted.  


ORDER

A rating in excess of 10 percent for chronic maxillary 
sinusitis is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


